[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1981

                        UNITED STATES,

                          Appellee,

                              v.

   CARLOS FIGUEROA-CARDONA, a/k/a El Primo, a/k/a Charlie,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Domínguez, U.S. District Judge]


                            Before

                    Selya, Lynch and Lipez,
                        Circuit Judges.




     Victor Ramos Rodriguez on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney, on brief for appellee.




                      September 25, 2000
             Per Curiam.        The notice of appeal in this matter

was filed one day late.          Still, after a thorough review of

the record and of the parties’ submissions, we find that the

merits of the appeal favor the appellee.               Thus, we bypass

the jurisdictional question.             See United States v. Woods,

210   F.3d   70   (1st   Cir.   2000).       We   affirm   the   order    of

detention,     essentially      for    the   reasons   set   out   by    the

district judge in his written order.

             Affirmed.     1st Cir. Loc. R. 27(c).




                                      -2-